 



Exhibit 10.1
Tandy Brands Accessories Industries, Inc.—2006 Performance Unit Award Agreement
This award agreement (“Award Agreement”) outlines and describes the Performance
Unit Program (“Program”) which is governed by the Tandy Brand Accessories, Inc.
2002 Omnibus Incentive Plan (the “Plan”). This Award Agreement, together with
the Plan, govern the rights under the Program with respect to the
performance-based units (the “Performance Unit”) Awards granted under this Award
Agreement, and set forth all of the conditions and limitations affecting such
rights. Terms used in this Award Agreement that are defined in the Plan shall
have the meanings ascribed to them in the Plan. If there is any inconsistency
between the terms of this Award Agreement and the terms of the Plan, the Plan’s
terms shall supersede and replace the conflicting terms of this Award Agreement.
For purposes of this Award Agreement, “Tandy Brands” means the Company, its
affiliates, and/or its subsidiaries.
Overview of Awards and Program Provisions

1.   Performance Units Granted:
                                                               2.   Date of
Grant:                                                                3.  
Performance Cycle. The Performance Cycle commences on
                                        , and ends on                
                         .   4.   Performance Unit. Each Performance Unit shall
be payable in shares of Common Stock of the Company. On any day, the value of a
Performance Unit shall equal the Fair Market Value of the shares of Common Stock
of the Company underlying the Performance Unit. As of the date of grant, the
Award Value of the Performance Units is zero.   5.   Performance Measure —
Return on Non-Cash Assets. Return on Non-Cash Assets, or “RONCA,” shall be
determined by dividing Net Income After Taxes by Non-Cash Assets. “Net Income
After Taxes” shall equal the average of the net income after taxes for each
twelve-month period, which shall begin each
                                         and end on the following
                                        , in the Performance Cycle. “Non-Cash
Assets” shall mean the average of the Total Assets minus Cash, Goodwill,
Intangibles and Related Amortization, for each twelve-month period, as described
above, during the Performance Cycle. All amounts necessary to calculate RONCA
shall be determined in accordance with Generally Accepted Accounting Principles
and, to the extent possible, based on disclosures in Tandy Brands’ Financial
Statements, and shall be adjusted to exclude, as applicable, the following
possible actions or effects: (i) the cumulative effect of a change in accounting
principle(s) during the relevant periods; (ii) the cumulative effect of a change
in tax law(s) during the relevant periods; (iii) extraordinary items; and (iv)
realized capital gains or losses.

 



--------------------------------------------------------------------------------



 



6.   Amount of Performance Unit Award Earned: If not previously forfeited, on
___, a participating executive shall vest in and have a non-forfeitable right to
that percentage of the Performance Units, as described above, corresponding to
the RONCA Target achieved, as set forth in the table below, rounded up to the
next whole share in each such case.

              Performance Units RONCA Target Achieved   Which Shall Vest
RONCA is ___% or greater
    150 %
RONCA is ___%
    125 %
RONCA is ___%
    100 %
RONCA is ___%
    75 %
RONCA is ___%
    50 %
RONCA is less than ___%
    0 %

The percentage of the Performance Units which shall vest if Tandy Brands
achieves a (i) RONCA of more than ___% but less than ___%, (ii) RONCA of more
than ___% but less than ___%, (iii) RONCA of more than ___% but less than ___%,
or (iv) RONCA of more than ___% but less than ___% shall be determined by the
Committee using a straight line connecting ___% and ___%, another straight line
connecting ___% and ___%, another straight line connecting ___% and ___%, and
another straight line connecting ___% and ___%, so that the Performance Units
which will vest is interpolated to the actual RONCA achieved.

7.   Settlement of Award: Tandy Brands shall issue to the executive the shares
of Common Stock underlying the Performance Units which vest pursuant to
Section 6 of this Award Agreement, subject to adjustment in accordance with
Section 14 of this Award Agreement, as provided in Section 9 of this Award
Agreement. Evidence of the issuance of the shares of Common Stock pursuant to
this Award Agreement may be accomplished in such manner as the Company or its
authorized representatives shall deem appropriate including, without limitation,
electronic registration, book-entry registration or issuance of a certificate or
certificates in the name of Employee or in the name of such other party or
parties as the Company and its authorized representatives shall deem
appropriate.       In the event the shares of Common Stock issued pursuant to
this Award Agreement remain subject to any additional restrictions, the Company
and its authorized representatives shall ensure that the executive is prohibited
from entering into any transaction, which would violate any such restrictions,
until such restrictions lapse.   8.   Eligibility for Earned Performance Units:
A Tandy Brands executive will vest in Performance Units pursuant to Section 6 of
this Award Agreement only if:

  (a)   The executive was nominated and approved as a participant for the
Performance Cycle; and

 



--------------------------------------------------------------------------------



 



  (b)   (i) The executive:

     (A) continues to be employed by Tandy Brands through the end of the
Performance Cycle;
     (B) experiences a Termination of Service during the Performance Cycle due
to death, Total and Permanent Disability or Retirement (for the purposes of this
Agreement, “Retirement” shall mean any Termination of Service solely due to
retirement upon attainment of age 65, or permitted Early Retirement as
determined by the Committee. Early Retirement shall mean a person’s Termination
of Service with the Company: (i) after attainment of age 55, but before
attainment of age 65; and (ii) after completion of 15 years of service); or
     (C) experiences a Termination of Service by the Company without Cause or by
the executive for Good Reason (for the purposes of this Agreement, Good Reason
shall mean, Good Reason (i) as that term may be defined in any written
employment agreement between an executive and Tandy Brands which may at any time
be in effect, or (ii) in the absence of such a definition in a then-effective
written employment agreement (in the determination of the Committee), any
material breach of this Award Agreement by the Company or any successor thereto.
For the purposes of this Agreement, Cause shall mean (i) cause as that term may
be defined in any written employment agreement between a participant and the
company or a subsidiary which may at any time be in effect, (ii) in the absence
of such a definition in a then-effective written employment agreement (in the
determination of the Committee), that the executive committed: (X) an
intentional act of fraud, embezzlement or theft in connection with the
executive’s duties or in the course of their employment with the Company;
(Y) intentional wrongful damage to property of the Company; or (Z) intentional
wrongful disclosure of confidential information of the Company. For purposes of
this Agreement, no act, or failure to act, on their part shall be deemed
“intentional” if it was due primarily to an error in judgment, but shall be
deemed “intentional” only if done, or omitted to be done, by the executive not
in good faith and without reasonable belief that the executive’s action or
omission was in the best interest of the Company. Notwithstanding the foregoing,
the executive shall not be deemed to have been terminated for “Cause” hereunder
unless and until there shall have been delivered to the executive a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
(3/4) of the Board then in office at a meeting of the Board called; or

      ` (ii) There is a Change of Control of the Company during the Performance
Cycle.

If an executive experiences a Termination of Service due to death, Total and
Permanent Disability, Retirement or Early Retirement during the Performance
Cycle, the executive shall be eligible to vest in a fraction of the number of
Performance Units in which he/she may have otherwise vested under Section 6 of
this Award Agreement for the Performance Cycle had he/she remained employed
until the end of the Performance Cycle. The fraction of the number of
Performance Units in which the executive will vest in connection with the
executive’s Termination of Service due to death, Total and Permanent Disability,
Retirement or Early Retirement will be determined using a numerator which equals
the number of complete calendar months that have elapsed since the beginning of
the Performance Cycle through the month of the executive’s Termination of
Service, as determined below, and a denominator which is equal to

 



--------------------------------------------------------------------------------



 



the number of months in the Performance Cycle. The month of the executive’s
Termination of Service will be considered a complete month for purposes of
inclusion in the numerator if the executive’s Termination of Service a result of
the executive’s death, Total and Permanent Disability or Retirement or Early
Retirement occurs on or after the 15th day of such month. If the executive’s
Termination of Service as a result of the executive’s death, Total and Permanent
Disability or Retirement or Early Retirement occurs before the 15th day of such
month, the month in which the executive’s Termination of Service occurs will not
be considered a complete month for purposes of the numerator. In the event such
pro-ration results in the executive vesting in a fractional number of
Performance Units, the number of Performance Units in which the executive will
vest will be rounded up to the nearest whole number. Except as otherwise
provided in this Award Agreement, all Performance Units that are not vested in
connection with an executive’s experiencing a Termination of Service as a result
of the executive’s death, Total and Permanent Disability, Retirement or Early
Retirement shall be forfeited to the Company. In the event of an executive’s
death, the executive’s beneficiary or estate shall be entitled to the
Performance Units to which the executive otherwise would have been entitled
under the same conditions as would have been applicable to the executive.
If, during the Performance Cycle, an executive experiences a Termination of
Service as a result of a termination by the Company without Cause or as a result
of the executive’s terminating employment for Good Reason, or if there is a
Change of Control of the Company during the Performance Cycle, the executive
shall vest in and have a nonforeitable right to 100% of the Performance Units as
provided in Section 6.
All Performance Units earned under this Section 8 shall be settled pursuant to
the terms of Section 7 at the time provided in Section 9.

9.   Time of Payment: Distribution of the shares of Common Stock corresponding
to the Performance Units which vested pursuant to Section 6 of this Award
Agreement, will be made:

  (a)   To an executive who (i) experiences a Termination of Service as a result
of the executive’s death, Total and Permanent Disability, Retirement or Early
Retirement during the Performance Cycle, or (ii) remains employed with Tandy
Brands for the entire Performance Cycle, as soon as administratively practicable
following the end of the Performance Cycle, but not later than two and one half
months (21/2) after the end of the Performance Cycle.     (b)   In connection
with a Change of Control during the Performance Cycle, at the time of the Change
of Control.     (c)   To an executive who experiences a Termination of Service
by the Company without Cause or by the executive for Good Reason, as soon as
administratively practicable upon the end of the Performance Cycle, but not
later than two and one half months (21/2) after the end of the Performance
Cycle, provided, however, that if required by Code Section 409A, the
distribution will be as soon as administratively practicable upon the end of the
Performance Cycle, but not earlier than the date six (6) months following the
executive’s date of “Separation from Service” (as such term is defined under
Code Section 409A).

10.   Termination of Service for Other Reasons: In the event an executive
experiences a Termination of Service during the Performance Cycle by the Company
for Cause or by the executive for any reason other than those reasons set forth
in Section 8, this entire Award shall forfeit and no payment shall be made to
the executive under this Award Agreement.

 



--------------------------------------------------------------------------------



 



11.   Nontransferability: During the Performance Cycle, Performance Units
awarded pursuant to this Award Agreement may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated (“Transfer”), other than by
will or by the laws of descent and distribution, except as provided in the Plan.
If any Transfer, whether voluntary or involuntary, of Performance Units is made,
or if any attachment, execution, garnishment, or lien shall be issued against or
placed upon the Units, the individual’s right to such Performance Units shall be
immediately forfeited to Tandy Brands, and this Award Agreement shall lapse.  
12.   Community Interest of Spouse: The community interest, if any, of any
spouse of a participating executive in any of the Performance Units shall be
subject to all of the terms, conditions and restrictions of this Award Agreement
and the Plan, and shall be forfeited and surrendered to the Company upon the
occurrence of any of the events requiring the participating executive’s interest
in such Performance Units to be so forfeited and surrendered pursuant to this
Award Agreement.   13.   Rights: A Performance Unit represents an unsecured
promise of Tandy Brands to issue shares of Common Stock of the Company as
otherwise provided in this Award Agreement. Other than the rights provided in
this Award Agreement, a participating executive shall have no rights of a
stockholder of the Company until such Performance Units have vested and the
related shares of Common Stock of the Company have been issued pursuant to the
terms of this Award Agreement.   14.   Adjustments: In the event that the
outstanding shares of Common Stock are changed into or exchanged for a different
number or kind of capital stock or other securities of the Company by reason of
merger, consolidation, recapitalization, reclassification, stock split-up, stock
dividend or combination of shares of Common Stock, the Committee or the Board,
subject to the provisions of the Plan and this Award Agreement, shall make an
appropriate and equitable adjustment in accordance with the provisions of the
Plan in the number and kind of Performance Units under this Award Agreement so
that after such event each participant’s proportionate interest shall be
maintained as before the occurrence of such event. Any such adjustment made by
the Committee or the Board shall be final and binding upon the participating
executive, the Company and all other interested persons.   15.   Requirements of
Law: The granting of Performance Units under the Program and Plan shall be
subject to all applicable laws, rules, and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.  
16.   Inability to Obtain Authorization: The inability of Tandy Brands to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by Tandy Brand’s counsel to be necessary to the lawful issuance and sale
of any shares of Common Stock hereunder, shall relieve Tandy Brands of any
liability with respect to the failure to issue or sell such Shares as to which
such requisite authority shall not have been obtained.   17.   Tax Withholding:
Tandy Brands shall have the power and the right to deduct or withhold, or
require the participating executive or their beneficiary to remit to Tandy
Brands, an amount sufficient to satisfy federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of this Award Agreement.

 



--------------------------------------------------------------------------------



 



18.   Share Withholding: With respect to withholding required upon any taxable
event arising under this Award Agreement, by execution of this Award Agreement
or any related acknowledgement, executive shall be deemed to have authorized the
Company to withhold from the shares of Common Stock issued as a result of
Employee’s vesting in the Performance Units, the shares of Common Stock
necessary to satisfy Employee’s minimum required withholding, if any. The amount
of the minimum required withholding and the number of shares of Common Stock
required to satisfy Employee’s minimum required withholding, if any, as well as
the amount reflected on tax reports filed by the Company, shall be based on the
closing price of the Common Stock on the day the Performance Units vest pursuant
to this Award Agreement. Notwithstanding the foregoing, the Company may require
that the executive satisfy any required withholding by any other means the
Company, in its sole discretion, considers reasonable. The obligations of the
Company under this Award Agreement shall be conditioned on the executives
satisfaction of any required withholding.   19.   Administration: This Award
Agreement and the rights hereunder are subject to all the terms and conditions
of the Plan, as the same may be amended from time to time, as well as to such
rules and regulations as the Committee may adopt for administration of the Plan.
It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and the Award Agreement, all of which shall be
binding upon the Participant.   20.   No Right to Future Grants; No Right of
Employment or Continued Employment; Extraordinary Item: In accepting the grant,
the executive acknowledges that: (a) the Plan and this Program is established
voluntarily by Tandy Brands, it is discretionary in nature and it may be
modified, suspended or terminated by Tandy Brands at any time, as provided in
the Plan and this Award Agreement; (b) the grant is voluntary and occasional and
does not create any contractual or other right to receive future grants; (c) all
decisions with respect to future grants, if any, will be at the sole discretion
of Tandy Brands; (d) the executive’s participation in the Program and Plan is
voluntary; (e) the grant is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to Tandy Brands and
which is outside the scope of an employment contract, if any; (f) the grant is
not part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; (g) in the event that an
executive is an Employee of an affiliate or subsidiary of the Company, the grant
will not be interpreted to form an employment contract or relationship with the
Company; and furthermore, the grant will not be interpreted to form an
employment contract with the affiliate or subsidiary that is the employer;
(h) this grant shall not confer upon an individual any right to continuation of
employment by Tandy Brands, nor shall this grant interfere in any way with the
participant’s or Tandy Brands’ right to terminate employment at any time;
(i) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty; (j) notwithstanding any terms or conditions
of the Plan to the contrary, in the event of the termination of an executive’s
employment by the Company for Cause, the right to receive shares of Common Stock
under this Award Agreement, if any, will terminate effective as of the date that
the executive is no longer actively employed and will not be extended by any
notice period mandated under any federal, state, provincial, or local law
(including but not limited to the Worker Adjustment and Retraining Notification
Act).   21.   Amendment to the Plan: The Committee may terminate, amend, or
modify the Plan and this Program; provided, however, that no such termination,
amendment, or modification of the Plan

 



--------------------------------------------------------------------------------



 



    or this Program may in any way adversely affect an executive participant’s
rights under this Award Agreement, without the consent of the executive
participant or his designated beneficiary.   22.   Successor: All obligations of
Tandy Brands under the Plan and this Award Agreement, with respect to the
Performance Units, shall be binding on any successor to Tandy Brands, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of Tandy Brands.   23.   Applicable Laws and Consent to
Jurisdiction: The validity, construction, interpretation, and enforceability of
this Award Agreement shall be determined and governed by the laws of the State
of Texas without giving effect to the principles of conflicts of law. For the
purpose of litigating any dispute that arises under this Program Agreement, the
parties hereby consent to exclusive jurisdiction and agree that such litigation
shall be conducted in the federal or state courts of the State of Texas.   24.  
Severability: The provisions of this Award Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 



--------------------------------------------------------------------------------



 



Performance Based Restricted Stock Unit Program Award Acknowledgement
Please acknowledge your agreement to participate in the Plan, receive
Performance Based Restricted Stock Units (“Performance Units”) under the 2006
Performance Based Restricted Stock Unit Program Award Agreement (“Award
Agreement”), attached, and to abide by all of the governing terms and
provisions, by signing the following acknowledgement and agreement
(“Acknowledgement”) and returning it to [Insert Name] of Tandy Brands by [Insert
Date].
     Agreement to Participate
By signing this Acknowledgement and returning it to [Insert Name] of Tandy
Brands, I acknowledge that I have read the Plan and the Award Agreement dated
___, and that I fully understand all of my rights under the Plan and the Award
Agreement, as well as all of the terms and conditions which may limit my
eligibility to retain or receive the Performance Units or shares of Common Stock
issued to me pursuant to the Plan and the Award Agreement.
I further acknowledge and agree that the Performance Units subject to the Award
Agreement shall vest and the restrictions resulting in the forfeiture of the
performance units shall lapse, if at all, only during the period of my service
to the Company or as otherwise provided in the Award Agreement (not through the
act of being granted the Performance Units).
I further acknowledge and agree that nothing in the Award Agreement or the Plan
shall confer on me any right with respect to future awards or continuation of my
service to the Company.
I acknowledge receipt of a copy of the Plan, represents that I am familiar with
the terms and provisions thereof, and hereby accept the Award subject to all of
the terms and provisions hereof and thereof. I have reviewed the Award Agreement
and the Plan in their entirety, have had an opportunity to obtain the advice of
counsel prior to executing this Acknowledgement, and fully understands all
provisions of this Acknowledgement, the Award Agreement and the Plan.
[Remainder of this page intentionally left blank]

 



--------------------------------------------------------------------------------



 



I further acknowledge that the tax consequences associated with the Award under
the Award Agreement are complex and that the Company has urged me to review the
federal, state, and local tax consequences of the award of Performance Units
under the Award Agreement with my own tax advisors. I am relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. I understand that I (and not the Company) shall be responsible for
my own tax liability that may arise as a result of the Award Agreement.

             
 
Date
     
 
[Executive’s] Signature    
 
           
 
           
 
           
 
           
 
      [Executive’s] Printed Name    

 